Exhibit (c)(ii) CONFIDENTIAL WORKING DRAFT – FOR DISCUSSION PURPOSES ONLY Project Celtic Discussion Materials 3 June 2009 Morgan Stanley CONFIDENTIAL WORKING DRAFT – FOR DISCUSSION PURPOSES ONLY Table of Contents Project Celtic Section 1 Valuation and Pricing Considerations Section 2 Selected Transaction Considerations Appendix A Supplementary Materials Morgan Stanley CONFIDENTIAL WORKING DRAFT – FOR DISCUSSION PURPOSES ONLY Project Celtic Section 1 Valuation and Pricing Considerations Morgan Stanley CONFIDENTIAL WORKING DRAFT – FOR DISCUSSION PURPOSES ONLY Project Celtic VALUATION AND PRICING CONSIDERATIONS Celtic Share Price Evolution Since Announcement of KPN Transaction Celtic Closing Share Price Price ($) Volume (MM) 21-Jun-06 Celtic announces KPN transaction18-Dec-06 Celtic extends close date of KPN transaction from 31-Dec-06 to 30-Apr-0723-Mar-07Celtic announces delay in 2006 10K filing 27-Apr-07 Celtic extends close date of KPN transaction from 30-Apr-07 to 31-Oct-073-May-07Celtic announces delay in 1Q 2007 10Q filing and only details selected results 1-Oct-07 Celtic completes KPN transaction 1-Apr-08 Celtic completes TDC transaction 10-Nov-06 Celtic announces delay in 10Q filing14-Jan-08Celtic announces TDC transaction $15 $12 $9 $6 $3 $0 Jun-06 Dec-06 May-07 Nov-07 May-08 Oct-08 May-09 Source FactSet Notes 1. Based on closing share price as of 5/29/09 2. FDSO includes treasury stock impact of 1.3 million options issued in 1Q 2009 assuming an exercise price equal to the 1Q 2009 VWAP of $0.96 3. Balance sheet data as of 3/31/09 4. Jefferies & Company had discontinued coverage of Celtic prior toCeltic’s 1Q 2009 earnings release Beat Consensus EPS EstimateMet Consensus EPS EstimateMissed Consensus EPS Estimate Current
